Exhibit 10.19
AGREEMENT


This AGREEMENT (this “Agreement”) dated as of March 30, 2008 is entered into by
and between BEAR STREET ASSOCIATES, LLC, a Texas limited liability company
(“BSA”), and AMERICAN MEDICAL TECHNOLOGIES, INC., a Delaware
corporation (“AMT”).


1.
Recitals.

 
1.1           BSA is the landlord and AMT is the tenant under that certain Lease
dated April 13, 2006 (as amended from time-to-time, the “Lease”) between
Sepulveda Group, LLC, a California limited liability company
(predecessor-in-interest to BSA) and AMT, pursuant to which AMT leases from BSA
certain premises located in Nueces County, Texas, as more specifically described
in the Lease (the “Premises”).


1.2           BSA has entered into or is contemplating entering into an
agreement to sell the real property on which the Premises is located (the
“Property”) to Magnum Oil Tools or Lynn Frazier (or a party affiliated with one
of these parties) (“Buyer”).


1.3           Concurrently herewith the parties hereto have entered into a First
Amendment to Lease which provides, among other things, for the early termination
of the Lease, contingent upon the occurrence of the closing of the sale of the
Property to Buyer.


1.4           Accordingly, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows.


2.           Effectiveness.  This Agreement is contingent upon and shall be
effective only upon the closing of the Sale as established by the recordation of
the deed transferring the Property from BSA to Buyer in the official records of
Nueces County, Texas (the “Sale”).  The “Sale Date” shall be the date that the
deed transferring the Property from BSA to Buyer is recorded in the official
records of Nueces County, Texas.


3.           Payment.  In consideration for the early termination of the Lease
as provided in the First Amendment to Lease, which consideration is and shall be
deemed fully earned and payable upon the occurrence of the Sale and on the Sale
Date without regard to when the Lease is actually terminated, AMT promises to
pay to the order of BSA or its nominee or assignee, in lawful money of the
United States as and where designated by BSA, the sum of Two Hundred Fifty
Thousand Dollars ($250,000).  AMT will pay such amount in ten (10) equal monthly
installments of Twenty-Five Thousand Dollars ($25,000) each.  The first payment
shall be made on the date which is one (1) month after the Sale Date, and each
subsequent payment shall be made monthly thereafter on the same day of the
month.  If any payment hereunder is not paid when due, it shall bear interest
from the due date thereof until paid at the higher of (a) the rate of ten
percent (10%) per annum, or (b) the highest legal interest rate.  AMT may, at
any time, prepay all or any part of the amount due under this Agreement.


4.           Notices.  All notices required or permitted in connection with this
Agreement will, whether so stated, be in writing, and if not in writing, will
not be deemed to have been given, and be either personally served or sent by
nationally recognized overnight carrier or sent with return receipt requested by
registered or certified mail with postage prepaid (including registration or
certification charges) in a securely enclosed and sealed envelope, sent to the
following addresses:



--------------------------------------------------------------------------------


 
If to AMT:
American Medical Technologies, Inc.
 
5655 Bear Lane
 
Corpus Christi, TX 78405
   
If to BSA:
Bear Street Associates, LLC
 
Attn: Robert Hayman
 
8550 Higuera Street
 
Culver City, CA 90232



These addresses may be changed from time to time by written notice to the other
parties given in the same manner.
 
5.           Miscellaneous.  This Agreement shall be governed by the laws of the
State of California.  Any action or proceeding brought by any party hereto which
is related to this Agreement shall be brought in a Federal or State court
located within the United States, State of California and County of Los Angeles,
and each party consents to exclusive venue in the County of Los Angeles.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns.  Time is of the essence with respect to this
Agreement.  In the event of any litigation between the parties hereto arising
out of or related to this Agreement, the prevailing party shall be entitled to
recover from the losing party, its reasonable attorneys’ fees and costs.  This
Agreement may be executed in any number of counterparts, all of which when taken
together shall constitute one and the same agreement.  Facsimile signatures
shall be deemed equivalent to original signatures.  No delay or omission on the
part of BSA to exercise any of its remedies hereunder, including without
limitation the acceleration of the due date of this Agreement, shall be deemed a
continuing waiver of that right or any other right.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


“Landlord”
 
Bear Street Associates, LLC,
a Texas limited liability company
 
By: /s/ Robert Hayman           
Name: Robert Haymen       
Title: Manager
“Tenant”
 
American Medical Technologies, Inc.,
a Delaware corporation
 
By: /s/ Barbara D. Woody           
Name: Barbara D.
Woody                                                               
Title: Vice President of
Administration and Finance                                                              
 





-2-

--------------------------------------------------------------------------------

